Citation Nr: 0725306	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-19 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a separate disability evaluation for 
service-connected paresthesias of the right hand secondary to 
service-connected cervical spine strain.  

2.  Entitlement to a separate disability evaluation for 
service-connected paresthesias of the left hand secondary to 
service-connected cervical spine strain.  

3.  Entitlement to an initial rating in excess of 20 percent 
for service-connected cervical spine strain.  

4.  Entitlement to an initial rating in excess of 20 percent 
for service-connected compression fracture, T10, with 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to July 
2002, and from March 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) based upon rating decisions of the Department of 
Veterans Affairs (VA), Denver, Colorado, Regional Office 
(RO).  In pertinent part, an October 2003, rating decision 
granted service connection for compression fracture, T10, 
with lumbosacral strain, and assigned an evaluation of 20 
percent, effective from June 27, 2003, and also granted 
service connection for cervical spine strain, and assigned an 
evaluation of 10 percent, effective from June 27, 2003.  A 
May 2005, rating decision, increased the disability rating 
for the veteran's service-connected cervical spine strain 
from 10 percent to 20 percent, effective from June 27, 2003.  
A March 2007, rating decision granted service connection for 
paresthesias of the right hand, and service connection for 
paresthesias of the left hand, associated with cervical spine 
strain, and assigned a 10 percent disability rating to each 
of these disabilities, effective from January 8, 2004.  

In May 2007, the veteran appeared at a travel Board hearing 
conducted at the RO before the undersigned Veterans Law 
Judge.  The transcript of that hearing has been associated 
with the claims file.  

The issues of entitlement to a disability evaluation in 
excess of 20 percent for service-connected cervical spine 
strain, and entitlement to a disability evaluation in excess 
of 20 percent for service-connected compression fracture, 
T10, with lumbosacral strain, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.

FINDING OF FACT

On May 2, 2007, prior to the promulgation of a decision in 
the appeal, the veteran requested in writing a withdrawal of 
the appeal of the issues of entitlement to a separate 
disability evaluation for service-connected paresthesias of 
the right hand associated with cervical spine strain, and 
entitlement to a separate disability evaluation for service-
connected paresthesias of the left hand associated with 
cervical spine strain.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met as to the issues of entitlement to a 
separate disability evaluation for service-connected 
paresthesias of the right hand associated with cervical spine 
strain and entitlement to a separate disability evaluation 
for service-connected paresthesias of the left hand 
associated with cervical spine strain.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  The 
appellant has withdrawn the appeal with respect to the issues 
of entitlement to a separate disability evaluation for 
service-connected paresthesias of the right hand associated 
with cervical spine strain, and entitlement to a separate 
disability evaluation for service-connected paresthesias of 
the left hand associated with cervical spine strain.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to those two issues; the Board 
does not have jurisdiction to review the appeal of those 
issues; and they are dismissed.


ORDER

Entitlement to a separate disability evaluation for service-
connected paresthesias of the right hand associated with 
cervical spine strain is dismissed.  

Entitlement to a separate disability evaluation for service-
connected paresthesias of the left hand associated with 
cervical spine strain is dismissed.  


REMAND

At the May 2007 travel Board hearing the veteran testified 
that his cervical spine disorder and his lumbosacral spine 
disorder have worsened significantly since the last VA 
examination that was conducted in July 2006.  VA's duty to 
assist the claimant while developing his claims, pursuant to 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006), includes 
obtaining a medical opinion whenever such an opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  38 C.F.R. § 4.1 (2006) provides further that "It 
is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.")  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  ("[F]ulfillment of the statutory duty to 
assist  . . . includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.").  Consequently, the necessity for further examination 
is required for the proper assessment of the veteran's claim.  
38 U.S.C.A. § 5103A (West 2002).



Accordingly, this case is REMANDED for the following:

1.  Arrange for a VA examination of the 
veteran by an appropriate medical 
professional, including on a fee basis if 
necessary, to determine the exact nature 
and extent of severity of the veteran's 
service-connected cervical spine 
disability and compression fracture of T-
10, with lumbosacral strain.  

All indicated tests and studies should be 
performed, including range of motion 
studies.  The examiner should set out in 
degrees both the forward flexion and 
combined ranges of motion of the 
lumbosacral spine, thoracic spine, and 
cervical spine.  The examiner should also 
rule in or rule out whether there is 
present as a result of the veteran's 
cervical spine, thoracic spine, and 
lumbosacral spine disorders such 
pathology as muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiner should 
also be asked to identify in the report 
of the examination, whether or not there 
is found ankylosis of the cervical spine 
and/or lumbosacral spine, and if so, 
whether it is considered favorable or 
unfavorable.  The examiner should also 
identify whether there is cord 
involvement, or abnormal mobility 
requiring a brace.  The examiner should 
also identify whether intervertebral disc 
syndrome is manifest in the cervical 
spine, thoracic spine, and/or lumbosacral 
spine and, if so, whether it is a 
manifestation of or related to the 
service-connected cervical spine, 
thoracic spine, and/or lumbosacral spine 
disorders.  The examiner should further 
identify the number and duration of 
incapacitating episodes caused by the 
veteran's service-connected cervical 
spine, thoracic spine and/or lumbosacral 
spine disabilities during the past 12 
months.  

The claims file and a separate copy of 
this remand directive must be made 
available to and reviewed by the examiner 
in conjunction with the examinations.  
The examiner must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  

The examiner should specifically comment 
on the functional limitations, if any, 
due to pain, weakened movement, excess 
fatigability, or incoordination.  Whether 
there is likely to be additional 
functional limitation with pain on use or 
during flare-ups should be addressed.  

The examiner should provide explicit 
responses to the following questions: 

(a)  Does the service-connected cervical 
spine disorder, thoracic spine disorder, 
and/or his lumbosacral spine disability 
involve a fracture of the vertebra?  

(b)  Does the service-connected cervical 
spine disorder and/or the low back 
disability cause pain, weakened movement, 
excess fatigability, and incoordination, 
and if so, what is the functional 
limitation attributable to such 
manifestations?  


(c) With respect to the subjective 
complaints of pain, the examiner should 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected cervical spine 
disorder, thoracic spine disorder, and/or 
the low back disorder, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected cervical spine 
disorder, thoracic spine and/or the low 
back disorder, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected cervical spine 
disorder and/or the thoracic and 
lumbosacral spine disorder.

(d) The examiner should comment upon 
whether or not there are any other 
medical or other nonservice-connected 
problem that have an impact on the 
functional capacity affected by the 
service-connected residuals of a cervical 
spine disorder and/or the lumbosacral 
spine disorder, and if such overlap 
exists, the degree to which the 
nonservice-connected problems creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected cervical spine 
disorder and/or the thoracic and 
lumbosacral spine disorder.  

If the functional impairment created by 
the nonservice-connected problems cannot 
be dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
including in particular the requested 
examination report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, implement corrective 
procedures.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, adjudicate the veteran's 
claims of entitlement to a disability 
evaluation in excess of 20 percent for 
service-connected cervical spine strain, 
and entitlement to a disability 
evaluation in excess of 20 percent for 
service-connected compression fracture, 
T10, with lumbosacral strain.  If any 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case (SSOC) and allow a reasonable period 
of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim and 
result in a denial.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).






_______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


